Exhibit 10.7
 
Spirit
AeroSystems
Holdings, Inc.
Amended and
Restated
Executive
Incentive Plan
 
October 20, 2008

 



--------------------------------------------------------------------------------



 



SPIRIT AEROSYSTEMS HOLDINGS, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
Table of Contents

             
 
           
ARTICLE I — PURPOSE
    1  
 
           
Section 1.01.
  Purpose     1  
 
            ARTICLE II — DEFINITIONS     1  
 
           
Section 2.01.
  Affiliate     1  
Section 2.02.
  Board of Directors     2  
Section 2.03.
  Change in Control     2  
Section 2.04.
  Closing Date     2  
Section 2.05.
  Committee     2  
Section 2.06.
  Company     2  
Section 2.07.
  Employee     2  
Section 2.08.
  Employer     2  
Section 2.09.
  Liquidity Event     2  
Section 2.10.
  Market Value     3  
Section 2.11.
  Onex     3  
Section 2.12.
  Participant     3  
Section 2.13.
  Person     3  
Section 2.14.
  Plan     3  
Section 2.15.
  Plan Year     4  
Section 2.16.
  Return on Invested Capital     4  
Section 2.17.
  Separation from Service     4  
Section 2.18.
  Sole Discretion     4  
Section 2.19.
  Termination For Cause     4  
 
            ARTICLE III — ELIGIBILITY     5  
 
           
Section 3.01.
  Eligibility     5  
 
            ARTICLE IV — PURCHASES OF STOCK     5  
 
           
Section 4.01.
  Purchases of Stock     5  
Section 4.02.
  Purchase Price     5  
 
            ARTICLE V — GRANTS OF RESTRICTED SHARES     5  
 
           
Section 5.01.
  Grants of Restricted Shares     5  
Section 5.02.
  Interest in Restricted Shares     6  

-i-



--------------------------------------------------------------------------------



 



             
Section 5.03.
  Dividends     12  
Section 5.04.
  No Rights of Stockholder     12  
Section 5.05.
  Sale of Restricted Shares to Pay Taxes     12  
 
            ARTICLE VI — CONDITIONS AND RESTRICTIONS     13  
 
           
Section 6.01.
  General Conditions and Restrictions     13  
Section 6.02.
  Restriction on Transfer of Shares     13  
Section 6.03.
  Legends     13  
 
            ARTICLE VII — ADMINISTRATION     14  
 
           
Section 7.01.
  Committee     14  
Section 7.02.
  Reliance on Certificates, etc.     14  
 
            ARTICLE VIII — AMENDMENT AND TERMINATION     15  
 
           
Section 8.01.
  Amendment and Termination     15  
 
            ARTICLE IX — MISCELLANEOUS     15  
 
           
Section 9.01.
  Effective Date     15  
Section 9.02.
  Payments Net of Withholding     15  
Section 9.03.
  Binding on Successors     16  
Section 9.04.
  State Law     16  
Section 9.05.
  Headings     16  
Section 9.06.
  Notices     16  
Section 9.07.
  Severability     16  
Section 9.08.
  No Contract of Employment     16  
Section 9.09.
  Government and Other Regulations     16  
Section 9.10.
  Nonexclusivity of the Plan     16  

-ii-



--------------------------------------------------------------------------------



 



SPIRIT AEROSYSTEMS HOLDINGS, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
     WITNESSETH: That;
     WHEREAS, the Company sponsors and maintains the Spirit AeroSystems
Holdings, Inc. Executive Incentive Plan (the “Plan”) through which it has
provided Participants with the opportunity to acquire an equity interest in the
Company through the purchase and granting of shares of Class B Common Stock, par
value $0.01 per share (the “Common Stock”), in the Company; and
     WHEREAS, it has become desirable to amend and restate the Plan in its
entirety; and
     WHEREAS, the Board of Directors of the Company has reviewed the terms and
provisions of this amended and restated document and found them satisfactory.
     NOW, THEREFORE, the Company hereby adopts this amended and restated plan
document on the terms and conditions set forth herein. The Plan shall hereafter
be known as the “Spirit AeroSystems Holdings, Inc. Amended and Restated
Executive Incentive Plan.”
ARTICLE I — PURPOSE
     Section 1.01. Purpose. The purpose of the Plan is to provide Participants
with the opportunity to acquire an equity interest in the Company through the
sale and/or grant of shares of Common Stock (“Shares”) by the Company to the
Participants, subject to certain conditions and restrictions, as set forth in
the Plan. The maximum aggregate number of Shares that may be purchased by or
granted to the Participants under the Plan shall be 5,000,000 Shares.
ARTICLE II — DEFINITIONS
     For purposes of the Plan, the following terms shall have the following
meanings, unless the context clearly indicates otherwise.
     Section 2.01. Affiliate means, with respect to any Person, (a) any director
or executive officer of such Person, (b) any spouse, parent, sibling, descendant
or trust for the exclusive benefit of such Person or his or her spouse, parent,
sibling or descendant (or the spouse, parent, sibling or descendant of any
director or executive officer of such Person), and (c) any other Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For the purpose of this definition, (i) “control” (including
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of

-1-



--------------------------------------------------------------------------------



 



such Person, whether through the ownership of voting securities, status as a
general partner, or by contract or otherwise and (ii) Onex shall be deemed to
control any Person controlled by Gerald W. Schwartz so long as Mr. Schwartz
controls Onex Corporation.
     Section 2.02. Board of Directors means the Board of Directors of the
Company.
     Section 2.03. Change in Control means a transaction pursuant to which a
Person, or more than one Person acting as a group (in either case, however,
excluding Onex), acquires (i) more than 50% of the total voting power of the
stock of the Company (including, but not limited to, acquisition by merger,
consolidation, recapitalization, reorganization or sale or transfer of the
Company’s equity interests) or (ii) all or substantially all of the assets of
the Company or Spirit AeroSystems, Inc. and all or substantially all of the
proceeds from such transaction are distributed to the stockholders of the
Company.
     Section 2.04. Closing Date means June 16, 2005, being the closing date of
the sale of assets from The Boeing Company to Spirit AeroSystems, Inc. (f/k/a
Mid-Western Aircraft Systems, Inc.), pursuant to that certain Asset Purchase
Agreement by and between The Boeing Company and Mid-Western Aircraft Systems,
Inc., dated as of February 22, 2005 (the “Asset Purchase Agreement”).
     Section 2.05. Committee means the Board of Directors or a committee
appointed by, and serving at the pleasure of, the Board of Directors for
purposes of administering the Plan, which committee shall operate under rules
and procedures established by the Board of Directors from time to time for such
purpose.
     Section 2.06. Company means Spirit AeroSystems Holdings, Inc., a Delaware
corporation, or its successor.
     Section 2.07. Employee means a consultant or independent contractor of the
Employer or any individual who is employed and compensated (by a payroll check
issued directly from the Employer or Employer agent to the Employee or direct
payroll deposit made to the Employee’s account) by the Employer or Employer
agent.
     Section 2.08. Employer means the Company, Spirit AeroSystems, Inc. (or its
successor), and any other entity that adopts this Plan with the consent and
approval of the Committee.
     Section 2.09. Liquidity Event means any of the following events:

  A.   A Change in Control; or     B.   A sale of Shares or other equity
securities of the Company by Onex (whether by merger, consolidation,
recapitalization, reorganization or sale or transfer of the Company’s equity
interests) which does not constitute a Change in Control, other than a sale of
Shares (i) to a Person included in the definition of “Onex” contained in this
Plan, or (ii) within 180 days following the Closing Date, to one or more of
Onex’s institutional co-investors.

-2-



--------------------------------------------------------------------------------



 



     Section 2.10. Market Value means, with respect to a Share at the time of a
Liquidity Event (or deemed Liquidity Event), an amount equal to A. divided by B.
where:

  (a)   “A” equals (i) the unencumbered value of the Company, determined in
accordance with recommendations from management of the Company or Spirit
AeroSystems, Inc., which recommendations shall be based upon appropriate
valuation factors, including earnings and multiples of earnings of comparable
companies, less (ii) total outstanding debts, capitalized leases, and other
obligations of the Company, whether secured or unsecured, and the preference
amount of any outstanding preferred stock; and     (b)   “B” equals the total
number of outstanding shares of common stock of the Company plus the total
number of shares of common stock of the Company issued or issuable upon
exercise, exchange, or conversion of any outstanding options, warrants, or other
rights or convertible securities exercisable or exchangeable for, or convertible
into, common stock of the Company, less any shares or other equity interests in
which the holder thereof has not acquired an interest on or before the date of
the Liquidity Event (or deemed Liquidity Event), determined, if necessary, on an
iterated basis (e.g., in the case of Restricted Shares, which shall be iterated
to the nearest one-hundredth of a percent of Return on Invested Capital).

     The determination of Market Value shall be made by the Board of Directors,
in its Sole Discretion; provided, however, that (i) on an initial public
offering, the Market Value shall equal the sale price in such initial public
offering, net of underwriting commissions and discounts, and (ii) following an
initial public offering, if the stock of the Company becomes listed or quoted on
a nationally recognized market or exchange, from and after that date, Market
Value shall mean the closing price per share of common stock of the Company.
     Section 2.11. Onex means Onex Partners LP, Onex Corporation or any
Affiliate of Onex Partners or Onex Corporation, including, for purposes of this
Plan, (a) any Person which has granted to Onex Partners, Onex Corporation or any
of their respective Affiliates the right to vote or dispose of such Person’s
Shares (other than pursuant to the Stockholders Agreement (as defined below))
and (b) any employee, officer or director of Onex Corporation.
     Section 2.12. Participant means an Employee who has been designated by the
Committee as eligible to participate in this Plan pursuant to Section 3.01.
Where the context requires, the term “Participant” also shall include a former
Participant.
     Section 2.13. Person means an individual, trust, estate, partnership,
limited liability company, association, corporation, or other entity.
     Section 2.14. Plan means this Spirit AeroSystems Holdings, Inc. Amended and
Restated Executive Incentive Plan, as amended.

-3-



--------------------------------------------------------------------------------



 



     Section 2.15. Plan Year means the 12-month period commencing January 1 each
year.
     Section 2.16. Return on Invested Capital means, as of the date (the
“Measurement Date”) of a Liquidity Event (or deemed Liquidity Event, in
accordance with Section 5.02.D.3), the result produced using the XIRR function
of Microsoft Excel (or comparable software package that provides for a similar
calculation or algorithm), for the following values and dates: (1) each amount
actually received by Onex in respect of Shares (input as a positive number), on
a cumulative basis, as a result of all Liquidity Events occurring on or prior to
the applicable Measurement Date, as of the date of receipt by Onex; (2) the
Applicable Percentage (as defined below) of each dividend (input as a positive
number), on a cumulative basis, actually paid by the Company to Onex on or prior
to the applicable Measurement Date, as of the date of receipt by Onex; and
(3) the Applicable Percentage of the amount of each equity investment made by
Onex in the Company (input as a negative number) as of the date of such
investment. “Applicable Percentage” means the percentage determined under
Section 5.02.B.
     The determination of Return on Invested Capital shall be made by the
Committee, in its Sole Discretion.
     Section 2.17. Separation from Service means the termination of employment
(including termination of a consulting or independent contractor arrangement)
with the Employer. The term includes, but is not limited to, a termination which
arises from a Participant’s death, disability, discharge (with or without
cause), or voluntary termination. In the case of an employee, the term shall not
include any temporary absences due to vacation, sickness, or other leaves of
absence granted to a Participant by the Employer. A Separation from Service
shall not be deemed to occur, however, upon a transfer involving any combination
of any entity comprising the Employer.
     Section 2.18. Sole Discretion means the right and power to decide a matter,
which right may be exercised arbitrarily at any time and from time to time.
     Section 2.19. Termination For Cause means, with respect to a Participant, a
Separation from Service involving (i) gross negligence or willful misconduct in
the exercise of a Participant’s responsibilities; (ii) breach of fiduciary duty
with respect to the Employer; (iii) material breach of any provision of an
employment or consulting contract; (iv) the commission of a felony crime or
crime involving moral turpitude; (v) theft, fraud, misappropriation, or
embezzlement (or suspicion of the same); (vi) willful violation of any federal,
state, or local law (except traffic violations and other similar matters not
involving moral turpitude); or (vii) refusal to obey any resolution or direction
of the Participant’s supervisor or the Board of Directors. The Committee shall
determine, in its Sole Discretion, whether, for purposes of the Plan, a
Participant has incurred a Separation from Service that is a Termination for
Cause. The foregoing definition of Termination For Cause shall apply only to
this Plan and no other plan, agreement or arrangement to which the Company or
any of its subsidiaries is a party.

-4-



--------------------------------------------------------------------------------



 



ARTICLE III — ELIGIBILITY
     Section 3.01. Eligibility. The Committee shall have the unrestricted right
and power, which may be exercised in its Sole Discretion at any time and from
time to time, to designate Employees who are eligible to participate in the
Plan.
ARTICLE IV — PURCHASES OF STOCK
     Section 4.01. Purchases of Stock. Shares of common stock in the Company
(“Shares”) may be offered for purchase by Participants in accordance with the
terms and provisions of the Plan at such time and in such manner as the
Committee may determine, in its Sole Discretion. If the total number of Shares
subscribed for by Participants in an offering exceeds the total number of Shares
available for purchase by Participants under the Plan, the Committee shall make
an allocation of the available Shares as it shall determine to be equitable (it
being understood that neither the Board of Directors nor the Committee shall be
obligated to sell or grant all of the Shares allocated by the Company for
issuance under this Plan). Participation by a Participant in any offer of Shares
under the Plan shall neither limit nor require participation by the Participant
in any other offer of Shares under Plan, it being within the Sole Discretion of
the Committee to determine the individuals eligible to participate in the Plan
and in any offer of Shares under Plan. The Shares may be either previously
issued Shares that have been reacquired by the Company or authorized but
unissued Shares, as the Board of Directors shall from time to time determine. If
any Shares offered for purchase by Participants under the Plan are not
purchased, such Shares shall again become available to be offered for purchase
by Participants pursuant to the Plan.
     Section 4.02. Purchase Price. The price per Share offered for purchase by
Participants under the Plan shall be approved by the Board of Directors in its
Sole Discretion. A Participant purchasing Shares under the Plan shall pay the
purchase price for such Shares in immediately available funds or such other
consideration, as determined by the Committee in its Sole Discretion, delivered
to the Company at the time and in the manner established by the Committee.
ARTICLE V — GRANTS OF RESTRICTED SHARES
     Section 5.01. Grants of Restricted Shares. The Committee shall have the
right from time to time to grant Shares with such restrictions and contingencies
described in this Plan (the “Restricted Shares”) to Participants (it being
understood that neither the Board of Directors nor the Committee shall be
obligated to sell or grant all of the Shares allocated by the Company for
issuance under this Plan). Participation by a Participant in any grant of Shares
under the Plan shall neither limit nor require participation by the Participant
in any other grant of Shares under Plan, it being within the Sole Discretion of
the Committee to determine the individuals eligible to participate in the Plan
and in a grant of Shares under Plan. The Shares may be either previously issued
Shares that have been reacquired by the Company or authorized but unissued
Shares, as the Board of Directors shall from time to time determine, in its Sole
Discretion. If any Participant’s interest in Shares granted under

-5-



--------------------------------------------------------------------------------



 



the Plan terminates, any Shares in which the Participant has no further interest
shall again become available to be granted under the Plan.
     Section 5.02. Interest in Restricted Shares. A Participant granted
Restricted Shares by the Company under the Plan shall have no interest in those
Restricted Shares upon grant and shall acquire an interest in those Restricted
Shares only as provided in this Section 5.02.
     Upon a Liquidity Event, the interest in Shares acquired by a Participant at
such time shall, subject to Section 5.02.D., be determined in accordance with
the following formula:

          X = (A x B x C x D) — E
 
        Solve for X where:
 
       
A
  =   The percentage determined under Paragraph A below
B
  =   The percentage determined under Paragraph B below
C
  =   The percentage determined under Paragraph C below
D
  =   Total number of Restricted Shares granted to a Participant under this Plan
E
  =   Total number of Restricted Shares, if any, for which a Participant has
acquired an interest under the Plan

-6-



--------------------------------------------------------------------------------



 



  A.   Return on Invested Capital at Liquidity. The percentage determined under
this Paragraph A. upon a Liquidity Event shall be the applicable percentage that
corresponds to the Return on Invested Capital realized by Onex upon such
Liquidity Event, determined in accordance with the following table.

                      Return on   Applicable Invested Capital   Percentage
 
               
 
  0% or less     0.00 %
 
  More than 0% but not more than 10%     25.00 %
 
    11 %     28.13 %
 
    12 %     31.25 %
 
    13 %     34.38 %
 
    14 %     37.50 %
 
    15 %     40.63 %
 
    16 %     43.75 %
 
    17 %     46.88 %
 
    18 %     75.00 %
 
    19 %     78.13 %
 
    20 %     81.25 %
 
    21 %     84.38 %
 
    22 %     87.50 %
 
    23 %     90.63 %
 
    24 %     93.75 %
 
    25 %     96.88 %
 
  26% or more     100.00 %

      For purposes of the foregoing, if the Return on Invested Capital is
greater than 10% but less than 26% and is not a whole percentage, the applicable
percentage shall be interpolated to take into account the partial percentage of
Return on Invested Capital; provided, however, that for purposes of
interpolating the applicable percentage that corresponds to a Return on Invested
Capital of greater than 17% but less than 18%, the applicable percentage
corresponding to a Return on Capital of 18% shall be deemed to be 50.00%. For
example, if the Return on Invested Capital is 17.5%, the applicable percentage
is 48.44% (46.88% plus one-half the difference between 46.88% and 50.00%). All
percentages shall be rounded to the nearest one-hundredth of a percent.        
Notwithstanding the foregoing, the Committee may, in its Sole Discretion,
increase the percentage determined under this Paragraph A. with respect to a
Participant, if the Committee determines it is in the best interests of the
Company to do so.     B.   Portion of Interest Liquidated. The percentage
determined under this Paragraph B. upon a Liquidity Event shall be the total
percentage of Onex’s

-7-



--------------------------------------------------------------------------------



 



      total equity investment in the Company that has been liquidated, taking
into account the current Liquidity Event and all prior Liquidity Events (if
any).         Notwithstanding the foregoing, the Committee may, in its Sole
Discretion, increase the percentage determined under this Paragraph B. with
respect to a Participant, if the Committee determines it is in the best
interests of the Company to do so.     C.   Period of Service. The percentage
determined under this Paragraph C. upon a Liquidity Event shall be as follows:

  1.   For each Participant actively performing services for the Employer on the
date of the Liquidity Event, 100%; and     2.   For each Participant not
actively performing services for the Employer on the date of the Liquidity
Event, the applicable percentage corresponding to the number of years of service
after the Grant Date (as defined below) with which the Participant has been
credited under the Plan, determined by the Committee in its Sole Discretion in
accordance with the following table.

                      Years   Applicable of Service   Percentage                
 
 
  Less than 1     0.00 %
 
  1 but less than 2     20.00 %
 
  2 but less than 3     40.00 %
 
  3 but less than 4     60.00 %
 
  4 but less than 5     80.00 %
 
  5 or more     100.00 %

      A Participant shall be credited with one year of service after the Closing
Date for each 12-month period ending on an anniversary of the date Restricted
Shares was granted to the Participant (the “Grant Date,” except that if the date
of grant is within 60 days of the Closing Date, the Grant Date shall be deemed
to be the Closing Date) during which the Participant had continuously performed
services for the Employer.

      Notwithstanding the foregoing, the Committee may, in its Sole Discretion,
credit a Participant with additional years of service after the applicable Grant
Date or otherwise increase the percentage determined under this Paragraph C., if
the Committee, in its Sole Discretion, determines it is in the best interests of
the Company to do so.

-8-



--------------------------------------------------------------------------------



 



  D.   Operating Rules. The following rules also shall apply.

  1.   Future Liquidity Events. Following the occurrence of a Liquidity Event,
the provisions of this Section 5.02 may again be applied to such Participant
upon a later Liquidity Event to determine whether the Participant may acquire an
interest in any remaining Restricted Shares granted to the Participant under the
Plan.     2.   Change in Control. In the event of a Change in Control in which
Onex retains a portion of its equity interest in the Company, if a Participant
actively performing services for the Employer on the date of the Change in
Control has been credited with fewer than 5 years of service after the
applicable Grant Date at such time, the following rules shall apply for purposes
of determining the value of “C” in the formula in Section 5.02 above for any
future Liquidity Event (or deemed Liquidity Event).

  a.   For any Participant that either (i) is not offered continued employment
with the Employer (or its successor) in a position having a title, duties,
compensation, and geographic location that are, in all material respects,
comparable to, or more favorable than, the position held by the Participant with
the Employer at the time of the Change in Control (a “Comparable Position”), or
(ii) continues to perform services for the Employer (or its successor) after the
Change in Control but, within twelve months following the Change in Control,
(a) is involuntarily terminated (other than a Termination For Cause) or (b) is
assigned to a position that is not a Comparable Position, the value of “C” in
the formula in Section 5.02 shall be 100%.     b.   For any Participant that is
offered a Comparable Position with the Employer (or its successor) following the
Change in Control and declines to accept such offer and does not continue
performing services for the Employer (or its successor), the value of “C” in the
formula in Section 5.02 shall be the applicable percentage corresponding to the
number of years service after the applicable Grant Date with which the
Participant was credited at the time of the Change in Control, determined under
the following table.

-9-



--------------------------------------------------------------------------------



 



                      Years   Applicable of Service   Percentage                
 
 
  Less than 1     50.00 %
 
  1 but less than 2     60.00 %
 
  2 but less than 3     70.00 %
 
  3 but less than 4     80.00 %
 
  4 but less than 5     90.00 %
 
  5 or more     100.00 %

  c.   For any Participant who is offered a Comparable Position with the
Employer (or its successor) following the Change in Control, accepts such
position, and is not involuntarily terminated (other than a Termination For
Cause) or assigned to a position that is not a Comparable Position within twelve
months following the Change in Control, the value of “C” in the formula in
Section 5.02 shall continue to be determined under Paragraph C. above.

  3.   Ten-Year Limit. On the 10th anniversary of the Closing Date, the
provisions of this Section 5.02 will be applied as if a Liquidity Event occurred
on such date, and a final determination will be made at that time whether or to
what extent the Participant will acquire an interest in any remaining Shares
granted to the Participant under the Plan. For purposes of applying the
provisions of this Section 5.02 in such event, the percentages determined under
Sections 5.02.B. and 5.02.C. will be deemed to be 100%.     4.   Termination of
Interest in Restricted Shares.

  a.   Separation from Service. Except as provided in this Section 5.02, in the
event a Participant incurs a Separation from Service, the Participant will no
longer be credited with any additional years of service after the applicable
Grant Date. To the extent such Participant would acquire an interest in
additional Restricted Shares under the Plan only upon crediting of additional
years of service after the applicable Grant Date, such interest shall terminate
upon such Separation from Service and such additional Restricted Shares shall be
forfeited to the Company without any payment therefor.         Notwithstanding
any other provision of the Plan, if a Participant incurs a Separation from
Service that is a Termination For Cause, the Participant shall not acquire any
additional interest in Restricted Shares granted to the Participant under the
Plan in connection with any subsequent

-10-



--------------------------------------------------------------------------------



 



      Liquidity Event, and such Restricted Shares shall be forfeited to the
Company without any payment therefor.     b.   Final Determination of Interests.
Upon disposition by Onex of all of its equity interest or remaining equity
interest in the Company or upon the occurrence of a deemed Liquidity Event in
accordance with Section 5.02.D.3. above, any Participant’s interest in
Restricted Shares that the Participant does not acquire at such time shall
terminate and shall be forfeited to the Company without any payment therefor.

  E.   Example. The provisions of this Section 5.02 may be illustrated in part
by the following example.         A Participant has been granted 100 Restricted
Shares under the Plan. Common stock of Spirit AeroSystems Holdings, Inc. held by
Onex representing 20% of Onex’s equity investment is sold in a private sale. The
Participant is actively performing services for the Employer on the date of the
sale. Return on Invested Capital is calculated as of the date of the sale and is
determined to be 18%. The percentage determined under Paragraph A. above is 75%,
because that is the applicable percentage corresponding to the Return on
Invested Capital. The percentage determined under Paragraph B. above is 20%,
because that is the portion of Onex’s equity investment in the Company that has
been liquidated. The percentage determined under Paragraph C. above is 100%,
because the Participant is actively performing services for the Employer on the
date of the sale. Accordingly, the Participant acquires an interest in 15 of the
100 Restricted Shares ([.75 x .20 x 1.00 x 100] — 0 = 15).         One year
later, another Liquidity Event occurs, and Onex disposes of an additional 40% of
its equity interest in the Company (for a total of 60%). At the time of the
Liquidity Event, the Participant is actively performing services for the
Employer and has been credited with 5 years of service after the Closing Date.
Return on Invested Capital is calculated as of the date of the Liquidity Event
and is determined to be 22%. The percentage determined under Paragraph A. above
is 87.50%, because that is the applicable percentage corresponding to the Return
on Invested Capital. The percentage determined under Paragraph B. above is 60%,
because that is the total amount of Onex’s total equity investment in the
Company that has been liquidated in all Liquidity Events (including the current
Liquidity Event). The percentage determined under Paragraph C. above is 100%,
because the Participant is actively performing services for the Employer on the
date of the Liquidity Event. Accordingly, the Participant acquires an interest
in 37.5 of the remaining 85 Restricted Shares ([.875 x .60 x 1.0 x 100] — 15 =
37.5).         Whether and to what extent the Participant will acquire an
interest in the 47.5 Restricted Shares the Participant continues to hold will be
determined at the time of any future Liquidity Event (or deemed Liquidity
Event).

-11-



--------------------------------------------------------------------------------



 



     Section 5.03. Dividends. Dividends declared by the Board of Directors with
respect to Shares shall, with respect to any Restricted Shares, be cumulated and
paid to the Participant only at the time, and to the extent that, the
Participant acquires an interest in any such Restricted Shares in accordance
with this Article V.
     Section 5.04. No Rights of Stockholder. Restricted Shares shall not be
subject to transfer or assignment, and a Participant shall not have the rights
of a stockholder in the Company with respect to any Restricted Shares unless and
until the Participant acquires an interest in such Restricted Shares in
accordance with this Article V.
     Section 5.05. Sale of Restricted Shares to Pay Taxes. Notwithstanding any
other provision of this Plan, if, at the time a Participant is no longer subject
to a substantial risk of forfeiture (within the meaning of Code Section 83) with
respect to any Restricted Shares granted to the Participant under the Plan,
those Restricted Shares are not yet transferrable (e.g., because the Participant
has not yet acquired an interest in the Restricted Shares under the provisions
of Section 5.02), the Participant will be permitted to sell, during a limited
period established by the Committee, a portion of those Restricted Shares
necessary to facilitate payment of required withholding taxes with respect to
those Restricted Shares. The amount of required withholding tax and the
corresponding number of Restricted Shares that qualify for this limited sale
right will be determined by the Employer (through one or more of its officers or
agents), in its Sole Discretion, but utilizing only supplemental-rate
(flat-rate) withholding methodology (or similar methodology uniformly applied to
affected Participants under which the amount of withholding is not subject to
modification or manipulation, directly or indirectly, by Participants). As a
condition precedent to this limited sale right, the Participant agrees to
transfer to the Employer an amount of the sale proceeds equal to the amount of
the required withholdings. The Committee will have the right, in its Sole
Discretion, to require, as a condition precedent to this limited sale right,
that the Participant execute such agreements or documents (e.g., power of
attorney) as the Committee deems necessary or appropriate.
     A Participant who does not wish to exercise the limited sale right
described in this Section must deliver to the Employer, in immediately available
funds at least 2 business days before the date the Employer must remit to the
appropriate taxing authorities the required withholding taxes with respect to
the Restricted Shares described in this Section, an amount equal to such
required withholding taxes, as determined by the Employer. A Participant who
does not timely deliver to the Employer the amount described in the preceding
sentence must exercise the limited sale right described in this Section and
must, in advance of a sale date, deliver to the Employer such agreements or
documents (e.g., power of attorney) as the Committee deems necessary or
appropriate to effectuate the sale of stock, unless the Employer, in its Sole
Discretion, elects to fund the Participant’s required withholding taxes in one
or both of the following ways: (i) reduce the Participant’s Restricted Shares
described in this Section by a number of whole or fractional Shares (as
determined by the Employer, in its Sole Discretion), the value of which will be
applied to satisfy such withholdings; or (ii) withhold from amounts otherwise
payable to the Participant by the Employer, including, but not limited to, cash
compensation. Failure by a Participant to provide for payment of

-12-



--------------------------------------------------------------------------------



 



required withholding taxes in connection with Restricted Shares described in
this Section will cause the Participant never to acquire an interest in those
Restricted Shares.
ARTICLE VI — CONDITIONS AND RESTRICTIONS
     Section 6.01. General Conditions and Restrictions. The Committee shall have
the unrestricted right and power, in its Sole Discretion, to determine the
number of Shares to be offered or granted to a Participant under the Plan and to
establish such other terms, conditions, restrictions, or procedures related to
an offer or grant of Shares as the Committee deems necessary or appropriate,
including, but not limited to, requiring, as a condition precedent to the sale
and purchase of Shares under the Plan, that a Participant execute the Investor
Stockholders Agreement, dated as of June 16, 2005, between the Company and its
shareholders (the “Stockholders Agreement”), and such other agreements with the
Company and/or other shareholders in the Company as the Committee deems
necessary or appropriate, in such form and substance as may be satisfactory to
the Committee. Shares of stock in the Company acquired under the Plan shall be
subject to any and all terms, conditions, and restrictions set forth in the
Company’s certificate of incorporation and bylaws, as well as the Stockholders
Agreement and any other agreement entered into with respect to such Shares.
     Section 6.02. Restriction on Transfer of Shares. Shares acquired under this
Plan shall be subject to such conditions and restrictions on transfer as are set
forth in the Company’s certificate of incorporation and bylaws, as well as the
Stockholders Agreement and any other agreement entered into with respect to such
Shares.
     Section 6.03. Legends. All certificates representing Shares (including
Restricted Shares) issued under this Plan shall bear (until, in the opinion of
counsel, which opinion must be reasonably satisfactory in form and substance to
counsel for the Company, it is no longer necessary or required) the following
legends:
The securities represented by this document have not been registered under the
Securities Act of 1933, as amended (the “Act”), and may not be sold,
transferred, offered for sale, pledged, or hypothecated in the absence of an
effective registration statement as to the securities under the Act or an
opinion of counsel satisfactory to Spirit AeroSystems Holdings, Inc. and its
counsel that such registration is not required.
The securities represented by this document are subject to the terms and
conditions, including restrictions on transfer, of a Stockholders Agreement
among Spirit AeroSystems Holdings, Inc. and its stockholders, as amended from
time to time, a copy of which is on file at the principal office of Spirit
AeroSystems Holdings, Inc.

-13-



--------------------------------------------------------------------------------



 



In addition, certificates representing Restricted Shares shall bear (until, in
the opinion of counsel, which opinion must be reasonably satisfactory in form
and substance to counsel for the Company, it is no longer necessary or required)
the following legend:
The securities represented by this document are subject to the terms,
conditions, restrictions, and contingencies, including restrictions on transfer
and risk of forfeiture, contained in the Spirit AeroSystems Holdings, Inc.
Amended and Restated Executive Incentive Plan, as amended from time to time, a
copy of which is on file at the principal office of Spirit AeroSystems Holdings,
Inc.
ARTICLE VII — ADMINISTRATION
     Section 7.01. Committee. The Committee shall have full power to administer
this Plan in all of its details, which powers shall include, but are not limited
to, the authority, in addition to all other powers provided by this Plan, to:

  A.   Determine in its Sole Discretion the eligibility of any individual to
participate in the Plan;     B.   Make discretionary interpretations regarding
the terms of the Plan and make factual findings with respect to any issue
arising under the Plan, including, but not limited to, the power to determine
whether an individual is eligible to participate in the Plan or receive benefits
under the Plan and whether an individual has incurred a Separation from Service,
with its interpretation to be final and conclusive;     C.   Make and enforce
such rules and regulations as it deems necessary or proper for the efficient
administration of this Plan;     D.   Appoint such agents, specialists, legal
counsel, accountants, consultants, or other persons as the Committee deems
advisable to assist in administering the Plan; and     E.   Maintain all records
of the Plan.

     Section 7.02. Reliance on Certificates, etc. The members of the Committee,
the Board of Directors, and the officers and employees of the Company shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants and on all opinions given by any duly appointed legal counsel. Such
legal counsel may be counsel for the Employer.

-14-



--------------------------------------------------------------------------------



 



ARTICLE VIII — AMENDMENT AND TERMINATION
     Section 8.01. Amendment and Termination. The Board of Directors may, at any
time, suspend or terminate the Plan and shall have the right to alter or amend
the Plan or any part thereof at any time and from time to time as it may, in its
Sole Discretion, deem proper and in the best interests of the Company; provided,
however, that no such termination, suspension, alteration, or amendment shall,
without the consent of the Participant, deprive a Participant of any interest in
Shares previously acquired by the Participant under this Plan, subject to the
terms and conditions of the Company’s certificate of incorporation and bylaws,
the Stockholders Agreement, and any other agreement entered into with respect to
such Shares. Any termination, suspension, alteration, or amendment of the Plan
may be made by the Board of Directors without action on the part of the
stockholders of the Company. Upon termination of the Plan, the rights of each
Participant in any Shares the Participant is not entitled to receive shall
terminate.
ARTICLE IX — MISCELLANEOUS
     Section 9.01. Effective Date. This amended and restated plan document is
effective from and after October 20, 2008, being the date of approval by the
Board of Directors of the amendments reflected in this document.
     Section 9.02. Payments Net of Withholding. Notwithstanding any other
provision of the Plan, all transfers or payments in connection with this Plan
will be net of any amount sufficient to satisfy all federal, state, and local
withholding-tax requirements.
     With respect to Shares (including Restricted Shares) granted or transferred
to a Participant in connection with this Plan, any required withholdings may be
accomplished by any of the following methods (or any combination of the
following methods), as determined by the Committee in its Sole Discretion:
(i) the total number of Shares granted or transferred to the Participant may be
reduced by a number of whole or fractional Shares (as determined by the
Committee, in its Sole Discretion), the value of which will be applied to
satisfy such withholdings or reductions, but if the value of the Shares so
withheld exceeds the amount of such withholdings or reductions, such excess will
be paid in cash to the Participant within 21/2 months after the date the
withholding occurs; (ii) the amount of the withholdings or reductions may be
withheld from amounts otherwise payable to the Participant by the Employer,
including, but not limited to, cash compensation; (iii) the Participant may be
required, as a condition precedent to transfer or release of the Shares, to make
a payment to the Employer in an amount equal to the amount of the withholdings
(e.g., by selling a sufficient number of Shares); or (iv) such other method or
combination of methods as the Committee deems appropriate, in its Sole
Discretion.
     Shares granted or transferred under the Plan will be subject to any and all
terms, conditions, and restrictions set forth in the Company’s certificate of
incorporation and bylaws (each as amended and in effect from time to time) and
any agreement entered into with respect to such Shares. The Committee will have
the right, in its Sole Discretion, to require, as a condition precedent to the
grant, transfer, or release of any Shares hereunder,

-15-



--------------------------------------------------------------------------------



 



that the transferee execute such agreements or documents (e.g., power of
attorney) as the Committee deems necessary or appropriate.
     Section 9.03. Binding on Successors. This Plan shall be binding upon all
Participants, their respective heirs, and personal representatives, and upon the
Employer, its successors, and assigns.
     Section 9.04. State Law. This Plan and all agreements entered into under
the Plan shall be governed, construed, administered, and regulated in all
respects under the laws of the State of Delaware, without regard to the
principles of conflicts of law, to the extent such laws are not preempted by the
laws of the United States of America. Any action concerning the Plan or any
agreement entered into under the Plan shall be maintained exclusively in the
state or federal courts in Delaware.
     Section 9.05. Headings. The headings used in this Plan are inserted for
reference purposes only and shall not be deemed to limit or affect in any way
the meaning or interpretation of any of the terms or provisions herein.
     Section 9.06. Notices. Any notices or communications permitted or required
to be given herein by any Participant, the Company, the Committee, the Employer,
or any other person shall be deemed given either (i) when delivered, or
(ii) three days after being placed in the United States mail in an envelope
addressed to the last communicated address of the person to whom the notice is
being given, with adequate postage thereon prepaid.
     Section 9.07. Severability. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions thereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
     Section 9.08. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any employee and any
employer. Nothing herein contained shall be deemed to give any employee the
right to be retained in the employ of an employer or to interfere with the right
of the employer to discharge any employee at any time without regard to the
effect such discharge might have on the employee as a Participant under this
Plan.
     Section 9.09. Government and Other Regulations. The obligation of the
Company to sell and deliver Shares under the Plan shall be subject to all
applicable laws, rules, and regulations and such approvals by any governmental
agencies as may be required, including, but not limited to, the effectiveness of
a registration statement under the Securities Act of 1933, as amended, as deemed
necessary or appropriate by legal counsel for the Company.
     Section 9.10. Nonexclusivity of the Plan. The adoption of the Plan by the
Board of Directors shall not be construed as creating any limitations on the
power of the Board of Directors to adopt such other incentive arrangements as it
may deem desirable.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this amended and restated plan
document to be executed by a duly authorized officer on the       day of
                              , 2008, to be effective as of October 20, 2008.

            SPIRIT AEROSYSTEMS HOLDINGS, INC.
      By:           Name:           Title:        

-17-